Motion to clarify the decision and remittitur of this court denied. There is no necessity for such relief shown. The granting of the new trial should be construed to require a new trial generally. (Matter of Sipal Realty Corp. v. William, 15 A D 2d 456.) Hence, upon the new trial any relevant and competent evidence tending to establish the fair market value of the claimants’ parking lots would be admissible. Only after all of the evidence is in will the trial court be in a position to determine whether the principles of either Matter of City of New York (Park Row Slum Clearance Project) (17 A D 2d 534) or Matter of City of New York (Fairfield Trust) (19 A D 2d 44) are to control the evaluation in the instant ease. Concur — Botein, P. J., Valente, McNally, Eager and Steuer, JJ.